Citation Nr: 1709165	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of a creative organ (penis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2010 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah that denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of a creative organ.

The Veteran was afforded a personal hearing at the RO in March 2011 and a Travel Board hearing before a Veterans Law Judge in February 2012.  The transcripts are of record.

The case was remanded for further development by Board decision in April 2014.

The Veterans Law Judge who conducted the February 2012 hearing subsequently retired from the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the decision made on that appeal.  Therefore, pursuant to 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016), the Veteran was informed in January 2017 that he had the right to obtain another Board hearing.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After notification to the Veteran in January 2017 that the appeal would be assigned to another Veterans Law Judge and that he had the right to request another hearing for a decision, the Veteran has elected to have another Travel Board hearing.  As such, a Travel Board hearing should be scheduled.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the appellant subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


